DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/24/2022 is acknowledged.

Objection:
Base claim formulae for instant claim and issued patent  US 11040990, 

    PNG
    media_image1.png
    56
    107
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    53
    84
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 14 of U.S. Patent No. 11359031 in view of Legeais, J Cataract Refract Surg. 1998 Mar;24(3):371-379 and Kienast,  Graefe’s Arch Clin Exp Ophthalmol (2006) 244: 1171–1177.   Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Claims of the conflicting claims are drawn to compounds (monomers and therefore oligomers and polymers) chemical formula. 

    PNG
    media_image3.png
    189
    940
    media_image3.png
    Greyscale

The difference are buried deep in the recitation of plethora of possibilities.  For example, the critical polymerizable R1 moiety is fixed, while in the conflicting claims, it can vary as to its location resulting in positional isomers.  According to examination guidelines, positional isomers are obvious variants.  One of the obvious to identify difference in the instance is the optional presence of at least one fluorine substituted alkyl groups (fluorocarbon moiety) depending on the variable m.  This is F is therefore optional in the instant case. The presence of fluorocarbon moiety is included in the laundry list of possibilities of ‘031 with the phrase ‘halogenated alkyl substituents’ as being optional.  
That except for the F containing moieties the claims are drawn to monomers of similar compounds is eminently clear by comparison of disclosure in the specifications of the claims:  see page 46-77 (instant) and page 17-25 (conflicting case). Reference to fluorinated alkyl group appears at least a dozen times in the specification of 11359031 page 16.   Although reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  
The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  
In the context of objective analysis for determining obviousness (as stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),  Legeais and Kienast teachings are invoked here in support of motivation to modify otherwise identical chemical compounds that have hydrophobic properties as explained below:  
Applicant provided Legeais teaches fluorocarbon polymer-coated intramolecular lens Comparing modified and unmodified poly(methyl methylacrylate) intraocular lens (PMMA  IOLS) with fluorocarbon, using scanning electron microscopy (see page 379 column B, before that using CF4 treatment, page 372 column A), Legeais concludes the benefits of fluorocarbon functionality: The highly hydrophobic nature of the Teflon AF surface combined with an antiadhesive effect increase the biocompatibility of PMMA IOLs. Adhesion to the surface of PMMA IOLs that are more hydrophobic after tetrafluoro carbon plasma treatment.  
Similarly, Kienast teaches the influence of a new surface modification of intraocular lenses with fluoroalkylsilan.   The differences in adhesion are based on a complex interaction of two surfaces and the different hydrophobicity of strains may be the main influencing factor. Column B 1175. Using dynasilan which is a fluoroalkylsilan that is able to interact with surface active centers on intraocular lenses (IOL), Kienast teaches the new way for surface modification of different IOL materials.  
Also see https://www.sciencedirect.com/topics/engineering/fluorocarbon
Criticality of claims drawn to compositions, article, oligomers and polymers all are to the monomer of the recited formulae. Secondary reference at the minimum suggests substitution of alkyl groups with F.  Therefore the position taken is there is extensive overlap in the claimed formulae in the conflicting claims.  

Suggestion: See rejections under 35 USC § 112 and 35 USC § 103.  
Above arguments are applicable for conflicting claims in the following.  
Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 24-30 of U.S. Patent No. 11111226

Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 of U.S. Patent No. 11078177

Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-44, 47-56 of U.S. Patent No. 10723713

Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16-20  of U.S. Patent No. 10414743

Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 21-27 of U.S. Patent No. 10829451

Claims 1-14, 17-20, 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10457658

Copending Applications
Applicant is encouraged to check for additional copending applications and issued patents for overlapping subject matter in the claims and file terminal disclaimers.  
MPEP 2001.06(b) Information Relating to or From Copending United States Patent Applications [R-08.2012]: The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Clarity is lacking in claim 13 language, because claim 1 is drawn to monomer and not polymer. Deleting ‘according to claim 1 AND rendering claim 13 depend on claim 11 is suggested. 
	The meaning of the term ‘blank’ in claim 14 is unclear. There are some examples (articles) in the specification.  Examples are not explicit definition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 17-20, 23-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds wherein B is phenylene and 
    PNG
    media_image4.png
    30
    126
    media_image4.png
    Greyscale
is either, H, unsubstituted alkyl or CF3, 
does not reasonably provide enablement for plethora of possibilities recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The breadth of the claims: The formula contains large numbered of substituents layered on top of substituents rendering the scope of the claims large.  The claims are broad, encompassing many different compounds and substituents for use as optically active articles.  
The nature of the invention: The invention is an “article” that due to the use of the compounds becomes optically active and therefore allowing for improved healing of the eye (page 39).  
The state of the prior art: The prior art teaches that intraocular lenses are flexible but cannot be adjusted by other than physically moving the lens during surgery or the use of bifocal intraocular lenses.  The changing of the optical characteristics of a lens is with respect to structural modifications using polysiloxane moiety in coumarin based compounds is suggested in the prior art. Suratwala, (Journal of Sol-Gel Science and Technology 1997, 8, 973- 978).   Suratwala teach silylated coumarin dyes in polyceram hosts forming crack free, polishable monoliths (see Table 1, page 976, Fig. 7, page 977 and concluding statements);  Schraub, teaches High refractive index coumarin-based photorefractive polysiloxanes.  Similarly, Schraub, European Polymer Journal, vol. 51, 2014, 1714-1721 teaches photoinduced refractive index changes of 3-phenyl-coumarin containing polymers).  Suratwala and Schraub are limited with respect to substituents on the coumarin, which renders the instant claims wide.   Likewise, Legeais (J Cataract Refract Surg. 1998 Mar;24(3):371-379) teaching is limited.  Legeais teaches fluorocarbon polymer-coated intramolecular lens Comparing modified and unmodified poly(methyl methylacrylate) intraocular lens (PMMA  IOLS) with fluorocarbon, using scanning electron microscopy (see page 379 column B, before that using CF4 treatment, page 372 column A), Legeais concludes the benefits of fluorocarbon functionality:
The level of predictability in the art: The predictability within the art for changing the optical characteristics of a lens after the lens has been inserted into an eye is unknown.  The prior art understands that a lens, cornea inlay or cornea ring is adjusted prior to insertion and not after unless a further surgery is done to physically manipulate the lens.  Due to this, the level of predictability in the art is very low.  The change of characteristics of a lens before insertion is known.  How a particular chemical will change the lens characteristics is unknown.  
The amount of direction provided by the inventor:  The disclosure in the specification is limited to compounds with respect to Y which is always O and the R2 is always contain F.  There is no disclosure on how to make Y is a bond.  Also see ‘working examples’ below.  
The inventor provides very little teaching as how each compound will change the optical characteristics of a particular lens by exposing the lens to irradiation or if the compound itself forms the lens which can then have its optics changed by use of irradiation.  The full scope of the irradiation and how this will change the ophthalmic devices optical characteristics is not taught within the specification.  
The existence of working examples: There are no examples of how an ophthalmic device changes by exposure to the irradiation by time or intensity or by the specific compound.  There are no examples of an ophthalmic device being made by the instantly claimed compounds.  The compounds suggested by the instant specification have a very narrow range of substitution (see the above paragraph).  The broad range of substitution provided for in the claims is very different from the narrow range of substitution provided by the specification.  The disclosure in the specification is limited to compounds with respect to Y which is always O and the R2 is always contain F.  There is no disclosure on how to make Y is a bond.  As per the working examples the introduction of critical acrylate function with fluoroalkyl alkylene group entails the displacement reaction.  See page 150 line.  There is no teaching on how such a reaction would be useful to make when Y is a bond, meaning coumarin C is linked directly to fluoroalkyl group.  Further how to make anything other than X11 is other than O to install the polymerizable moiety is not taught in the specification.  Similarly, how to make the starting materials (see page 120) for needed for anything other than phenylene for B is found in the specification.  Thus heterocyclic modification of B is not enabled.  Two enabling examples	  

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(partial structure for claimed formula) cannot be extended to any and all possibilities of 
		
    PNG
    media_image6.png
    92
    505
    media_image6.png
    Greyscale

No method, for example is taught to make 
		
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

or if made, there is no disclosure with respect to predictable use of such compounds. 
The specification does not teach where to procure starting materials needed any and all combination of R3, R4, R5 or R6 other than all being H.  See working examples and page 82-112.  
		
    PNG
    media_image8.png
    137
    140
    media_image8.png
    Greyscale

The disclosure also limits enabling disclosure with respect to (the phenylene) B, with regards to point of attachment to the coumarin template. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The amount of experimentation would be undue because it would require determining which of the many and varied substituents provided for in the claims would be able to provide ophthalmic devices having the desired change of optic properties by the irradiation taught by the inventor.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 17-20, 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, US 8329842, Schraub, European Polymer Journal, vol. 51, 2014, 21-27 and Legeais, J Cataract Refract Surg. 1998 Mar;24(3):371-379, Kienast,  Graefe’s Arch Clin Exp Ophthalmol (2006) 244: 1171–1177. 
Ritter, US 8329842 teaches ophthalmologic composition having an UV absorber and a violet absorber, wherein a high transmission is achieved in the blue light spectrum, and an eye implant, in particular an intraocular lens, which is produced with this ophthalmologic composition wherein the composition contains compounds of formula overlapping with both compounds of formula of instant claims, in column 2. 
		
    PNG
    media_image9.png
    197
    383
    media_image9.png
    Greyscale
 	
Schraub teaches polymerizable compound useful for the production of  intraocular lenses.  The difference between the compounds of the instant claims and those of the prior art relate to substituents decorating the critical moieties, namely, the chromanone ring and polymerizable group (acrylate).  Substituents such as aryl, alkyl etc are routinely used in art to arrive at alternate versions of known structural templates.  For example, the compounds of claim 1 differ structurally from those of the above references merely by the nature of the R2 linker, e.g. in that R2 is a fluorinated linear or branched alkylene instead of an unsubstituted linear alkylene, further by the presence of fluorinated alkyl groups, optionally.  The deficiency is cured by the teachings of Legeais and Kienast.   Legeais and Kienast teachings are invoked here in support of motivation to modify otherwise identical chemical compounds that have hydrophobic properties due to presence of F containing alkyl groups.  Legeais teaches fluorocarbon polymer-coated intramolecular lens Comparing modified and unmodified poly(methyl methylacrylate) intraocular lens (PMMA  IOLS) with fluorocarbon, using scanning electron microscopy (see page 379 column B, before that using CF4 treatment, page 372 column A), Legeais concludes the benefits of fluorocarbon functionality: The highly hydrophobic nature of the Teflon AF surface combined with an antiadhesive effect increase the biocompatibility of PMMA IOLs. Adhesion to the surface of PMMA IOLs that are more hydrophobic after tetrafluoro carbon plasma treatment.  
Similarly, Kienast teaches the influence of a new surface modification of intraocular lenses with fluoroalkylsilan.   The differences in adhesion are based on a complex interaction of two surfaces and the different hydrophobicity of strains may be the main influencing factor. Column B 1175. Using dynasilan which is a fluoroalkylsilan that is able to interact with surface active centers on intraocular lenses (IOL), Kienast teaches the new way for surface modification of different IOL materials.  
Also see https://www.sciencedirect.com/topics/engineering/fluorocarbon
Thus, coumarin based compounds containing polymerizable groups (such as acrylate function) and optionally fluoroalkyl groups are not applicants invention.  
The preparation of the compounds of claim 1 would have been routine and thus obvious for the skilled person, in view of the combined teachings of the cited references. 
There is nothing unobvious in the limitations of having F in the compounds of the claims. There is no unexpected effects compared to the prior art compounds.  On p.7 1.6-16 of the description, it is indeed stated that by incorporating at least one F atom or at least one partially or fully fluorinated alkyl group in the compounds of formula I, they develop a non-sticky behavior with characteristic surfactant properties which as explained above is obvious in view of Legeais and Kienast teachings.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625